          Case 3:20-cr-02883-JLS Document 34 Filed 09/01/21 PageID.77 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                             Case No. 20CR2883-JLS

                                            Plaintiff,
                       vs.

ANGEL ESTRADA,
                                                             JUDGMI!NT      OFf'ft!EB
                                                                                  SEP O1 2021
                                      Defendant.                            CLERK, U.S. DISTRIC1 COURT
                                                                         SOUTJ,iE;R)J DISTRICT OF CALIFORNIA
                                                                        BY l"f7C/                      DEPUlY




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 ~    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information: 21 :952, 960 - Importation of Fentanyl
 ~
      (Felony)




 Dated:   8/27/2021
          ----- ----·~···-·--·-----------                    . cL<~#//ll~
                                                          on. Janis-L. Sammartino
                                                         United States District Judge
